 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                                Case No. 18-CR-279

10                          Plaintiff,                         ORDER DENYING MOTION
11                     v.                                      TO PERMIT OUT-OF-
                                                               DISTRICT TRAVEL
12    EMILIANO HERNANDEZ-LOMBERA,
13                          Defendant.
14
15         This matter comes before the Court on defendant’s “Motion to Permit Out-of-District
16 Travel.” Dkt. #43. Defendant requests an order permitting him to travel to Corcoran, California
17 to spend the holidays with family. Id. The government opposes defendant’s motion, and
18 Pretrial Services does not endorse defendant’s travel while on location monitoring. See Dkt.
19 #44.
20         As a condition of release on appearance bond, defendant’s “[t]ravel is restricted to
21 Western District of Washington, or as directed by Pretrial Services.” Dkt. #21 at 1. The Court
22 shares the concerns of the government and Pretrial Services, namely regarding the difficulty of
23 supervising a defendant on location monitoring outside of the district, and the possibility that
24 defendant could flee. Dkt. #44 at 2.
25         Defendant’s “Motion to Permit Out-of-District Travel” (Dkt. #43) is therefore DENIED.
26
           //
27
           //
28

     ORDER DENYING MOTION TO PERMIT OUT-OF-DISTRICT TRAVEL - 1
 1        DATED this 18th day of December, 2019.
 2
 3                                             A
                                               Robert S. Lasnik
 4                                             United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DENYING MOTION TO PERMIT OUT-OF-DISTRICT TRAVEL - 2
